Title: To George Washington from Timothy Dwight, October 1785
From: Dwight, Timothy
To: Washington, George



May it please your Excellency,
[October 1785]

This letter accompanies the Conquest of Canaan to your Excellency. In the year 1778, an application, under the countenance of General Parsons, was made to your Excellency, for permission to inscribe to you this poem, then intended for an earlier publication. A permission was politely & condescendingly granted. Since that time, the public appearance of the book has been unavoidably delayed by a variety of intervening obstacles.
In The book marked No. 1. the Errors of the press are, in general, truly but awkwardly corrected.
The fear lest the work should not possess such a degree of

merit, as to occasion no pain in a considerate & delicate mind, upon seeing it inscribed to your Excellency, creates in the writer very humiliating sensations. Should this unfortunate circumstance prove real, the only reflection which could alleviate his mortification, is that he has very faithfully endeavoured to prevent it. With the most fervent wishes, & prayers for your Excellency’s present & future happiness, I am with the most entire respect, your Excellency’s very obedient, & very humble Servant

Timothy Dwight

